‘,‘;

Case 7:19-mj-00022 Document 1 Filed in TXSD on 01/04/19 Page 1 of 1

 

 

 

Ao 91 (Rev 8/01) crimiiia compuim lg‘OWSS¥tT\a§i:S;?:§tg?tTgi?:sn
United States D_istrict Court _ JAN‘" 4 29'19
SOUTHERN ' DISTRICT oF TExAS Dde_B[§g|§M mem

MCALLEN DIVI S ION

1 UNITED STATES OF AMERICA
V- CRIMINAL COMPLAINT
Marcia| Cerda-Martinez . /
, Case Number: M-19- OOZ£ -M

` lAE YOB: 1970
lV|exico
(Name and Address of Def`endanr)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about _ January 3, 2019 in Hida|go County, in

the b Southern District of Texas
(Track Statutory Language of Ojfense) _
being then and there an’alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States; 1

-in violation of T1tle ___8_ United States Code, Section(s) 1326 (Fe|ony)

I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts: `

Marcial Cerda-Martinez was encountered by Border Patrol Agents near Mission, Texas on January 03, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested lecord checks. The Defendant claims to have illegally l
entered the United States on January 03, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally `
Deported/Excluded from the United States on September 14, 2018 through Alexandria, Louisiana. Prior to Deporta`tion/Exclusion the
Det`endant was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of
Homeland Security. On January 15,2010, the defendant was convicted of Manufacture and Delivery ofa Controlled Substance greater
than or equal to 4G less than 200G and was sentenced to f1ve(5) years probation. 1 i

l

1
1

Continued on the attached sheet and made a art of this complaint ' v |:|Yes No_
A€()rvvu,l lo7 @;L_wcl/ hew _ ’
AM_Q/+

 

Sworn to before me and subscribed in my presence,

 

January4, 2019 zl}{? ¢ Pv\, "'" '> _4 ,\:i SeniorPatro| Agent

 

Peter E. Ormsby 4 , U.S. Magistrate Judge

 

Name and Title of Ju'dicia| Officer k Signature of Judicial Officer /

